Beck, J.
1. Where, in bankruptcy proceedings instituted under the bankrupt act of 1867, certain lands were designated as exempt and set apart to the bankrupt in 1875, the district court of the United States as a court of bankruptcy was without jurisdiction to deal further with such property or to pass an order authorizing the sale of the “reversionary” right of the bankrupt; and an order authorizing such sale was void because of the lack of jurisdiction in the court to pass the same. In re Bass, 3 Woods, 382; Lockwood v. Exchange Bank, 190 U. S. 294.
2. In the present case the plaintiffs’ right to recover was dependent upon the validity of the order referred to above and held to be invalid; consequently the court below properly sustained a general demurrer to the plaintiffs’ petition.

Judgment affirmed.


All the Justices concur.